                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

KATHLEEN RIZZO,

             Plaintiff,

v.                                               Case No: 2:20-cv-390-SPC-MRM

GLADES GOLF & COUNTRY
CLUB, INC., MAYOR
CONSTRUCTION OF NAPLES,
CORP. and COASTAL
PAINTING OF SOUTH
FLORIDA, LLC,

              Defendants.
                                          /

                              OPINION AND ORDER1

       Before the Court is a sua sponte review of the case. Rizzo filed a notice

of acceptance of Defendant Mayor Construction of Naples, Corp.’s Offer of

Judgment dated February 1, 2021. (Doc. 40). Federal Rule of Civil Procedure

68(a) provides that “within 14 days after being served, the opposing party

serves written notice accepting the offer, either party may then file the offer

and notice of acceptance, plus proof of service. The clerk must then enter




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
judgment.” Though Rizzo filed written notice accepting the offer, the Clerk

needs the offer to enter judgment.

      In addition, it appears Glades Golf & Country Club, Inc. has not applied

for a default within 28 days of Coastal Painting’s failure to plead or otherwise

defend against the crossclaim. If that is the case, Glades Golf & Country Club

must move for a default. Alternatively, Coastal Painting can answer the

crossclaim.

      Accordingly, it is now

      ORDERED:

      1. On or before May 14, 2021, either Rizzo or Mayor Construction of

         Naples must file the offer.

      2. On or before May 14, 2021, Glades Golf & Country Club must move

         for a default. Alternatively, Coastal Painting can file its answer.

      DONE and ORDERED in Fort Myers, Florida on May 7, 2021.




Copies: All Parties of Record




                                       2
